DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions

Claims 1 and 3 – 20 are allowable. The restriction requirement among species, as set forth in the Office action mailed on 05/21/2020, has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Specifically, the restriction requirement among species is withdrawn.  Claim 15, directed to a non-elected species is no longer withdrawn from consideration because the claim(s) requires all the limitations of an allowable claim.

In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.

Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Response to Arguments

Applicant’s arguments, see page 7, fifth paragraph, filed 03/02/2020, with respect to claims 1 and 20 have been fully considered and are persuasive.  The rejection of claims 1 and 20 has been withdrawn. 

Allowable Subject Matter

Claims 1 and 3 – 20 are allowed.

The following is an examiner’s statement of reasons for allowance:

(Per amendments filed on 03/02/2021)

With respect to claim 1 the prior art discloses A camera comprising: 
an image sensor configured to capture and measure light of a scene to be imaged; 
and control circuitry configured to.

However, the prior art does not teach or fairly suggest control the image sensor to measure instances of the light captured in main exposure windows interspersed with test exposure windows, wherein timing of the main exposure windows is adjusted based on luminance levels captured during the test exposure windows, for synchronization with a flickering waveform of the light; 
adjust timing of the test exposure windows based on a difference in luminance levels captured between different test exposure windows; 
and adjust the timing of the main exposure windows correspondingly with the adjustment in timing of the test exposure windows, towards alignment with peaks of the flickering waveform.

With respect to claim 20 the prior art discloses A method for image capture in an environment of a flickering light source, comprising.

However, the prior art does not teach or fairly suggest 	repetitively measuring instances of light energy of a scene captured with an image sensor in main exposure windows interspersed with test exposure windows; 
adjusting timing of the test exposure windows based on a difference in luminance levels between different test exposure windows; 
and based on the difference in luminance levels between different test exposure windows, adjusting a timing of the main exposure windows correspondingly with the adjustment in timing of the test exposure windows, using a phase-lock-loop adjustment 

Dependent claims 2 - 19 are allowable for at least the reason that they depend on allowable independent claim 1.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK T MONK whose telephone number is (571)270-7454.  The examiner can normally be reached on Monday thru Friday 8am to 4pm.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sinh Tran can be reached on 571-272-7564.  The fax phone number for the 

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/MARK T MONK/Primary Examiner, Art Unit 2696